DETAILED ACTION
1.	This office action is in response to Appeal Brief filed on 03/31/2022. 
	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
	The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1-12 are pending. 

Response to Arguments
2.	Appellant’s arguments on pages 2-10 of Appeal Brief filed on 03/31/2022 regarding rejection of claims 2-4 and 8-10 under 35 U.S.C. 112 (d) in view of appellant’s arguments are persuasive, therefore, the rejection of claim 2-4 and 8-10 under 35 U.S.C. 112 is withdrawn by the examiner.
3.	Appellant’s arguments on pages 10-26 of Appeal Brief filed on 03/31/2022 regarding rejection of claims 1-12 under 35 U.S.C. 103 in view of appellant’s arguments are persuasive, therefore, the rejection of claims 1-12 under 35 U.S.C. 103 is withdrawn by the examiner.  

Examiner’s Statement of Reasons for Allowance
4.	This communication warrants No Examiner's Reason for Allowance, Appellants’ reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, Appeal Brief filed on 03/31/2022 and the substance of appellant’s  arguments pages 2-26 of Appeal Brief filed on 03/31/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record (Emmertz et al. US 2013/0158708 that discloses a safe remote access  to a plurality of robot controllers positioned at a local site for a person positioned on a remote site and an identifying component positioned at the local site configured to receive proof of local access, Singla Anurag US 2013/0081141 that discloses security events associated with network devices and an actor category model are stored and security events are correlated with the actor category model, and a determination of whether a security threat exists is performed based on the correlating, and Chao et al. US 2018/0356792 that discloses an scalable industrial data ingestion and analysis architecture integrates and collects data from multiple diverse sources at one or more industrial facilities, taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the time it was filed.
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

5.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furbeck et al. US 9792573 B2- that discloses receiving process-related information describing a logical sequence of tasks to produce respective internal products of a process for production of a product.
Park et al. IEEE Access 2017 that discloses creating a one-to-one pairing between the app and its database, and ensures that database access is granted only to the owner app and which relies only on a signature check and the package name of the App which relies only on a signature check and the package name of the app.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437